Exhibit 10.20
 
FIRST ADDENDUM TO
EXECUTIVE EMPLOYMENT AGREEMENT


This First Addendum to Executive Employment Agreement (this “Agreement”) dated
February 1, 2011, to be effective as of March 28, 2011 (the “Effective Date”),
by and between Vertex Energy, Inc., a Nevada corporation (“Vertex”) and Matthew
Lieb, an individual (“Executive”), each referred to herein as a “Party” and
collectively the “Parties”.
 
W I T N E S S E T H:



WHEREAS, the Parties previously entered into an Executive Employment Agreement
(the “Executive Employment Agreement”) on or around January 28, 2009, a copy of
which is attached hereto as Exhibit A;


WHEREAS, capitalized terms used herein shall have the meaning ascribed to such
terms in the Executive Employment Agreement, unless otherwise stated herein or
the context requires otherwise; and


WHEREAS, the Parties desire to enter into this Agreement to modify certain
provisions, terms and conditions to the Executive Employment Agreement.


NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements, and considerations herein contained, and other consideration, which
consideration the Parties hereby acknowledge and confirm the sufficiency
thereof, the Parties hereto agree as follows:


1.   Amendment to Executive Employment Agreement.


Section 2.1 of the Executive Employment Agreement is hereby amended and restated
in its entirety to read as follows:


“2.1.           Base Salary.  So long as this Agreement remains in effect, for
all services rendered by Executive hereunder and all covenants and conditions
undertaken by the Parties pursuant to this Agreement, the Company shall pay, and
Executive shall accept, as compensation, an annual base salary (“Base Salary”)
of $75,000.  The Base Salary shall be payable in regular installments in
accordance with the normal payroll practices of the Company, in effect from time
to time, but in any event no less frequently than on a monthly basis. For so
long as Executive is employed hereunder, beginning on the first anniversary of
the Effective Date, and on each anniversary thereafter, the Base Salary shall be
increased as determined by the Compensation Committee of the Board (the
“Compensation Committee”), in its sole and absolute discretion.”


2.           Reconfirmation of Executive Employment Agreement. The Parties
hereby reaffirm all terms, conditions, covenants, representations and warranties
made in the Executive Employment Agreement, to the extent the same are not
amended hereby.
 
3.           Effect of Agreement. Upon the effectiveness of this Agreement, each
reference in the Executive Employment Agreement to “Agreement,” “hereunder,”
“hereof,” “herein” or words of like import shall mean and be a reference to such
Executive Employment Agreement as modified or waived hereby.
 
 
4.           Executive Employment Agreement to Continue in Full Force and
Effect.  Except as specifically modified herein, the Executive Employment
Agreement and the terms and conditions thereof shall remain in full force and
effect.
 


5.           Effect of Facsimile and Photocopied Signatures. This Agreement may
be executed in several counterparts, each of which is an original.  It shall not
be necessary in making proof of this Agreement or any counterpart hereof to
produce or account for any of the other counterparts.  A copy of this Agreement
signed by one Party and faxed to another Party shall be deemed to have been
executed and delivered by the signing Party as though an original.  A photocopy
of this Agreement shall be effective as an original for all purposes.


IN WITNESS WHEREOF, the Parties hereto have executed this Agreement to be
effective as of the Effective Date.



 
“VERTEX”
 
VERTEX ENERGY, INC.
     
/s/ Benjamin P. Cowart
 
Benjamin P. Cowart
 
Chief Executive Officer
     
Date: 1/19/11
     
“EXECUTIVE”
     
/s/ Matthew Lieb
 
Matthew Lieb
     
Date: 3/16/11

 
 

--------------------------------------------------------------------------------

 